Citation Nr: 1816694	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1964 to April 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a January and February 2018 correspondences, the Veteran requested to withdraw his claim for service connection for posttraumatic stress disorder.

2.  In a January and February 2018 correspondences, the Veteran requested to withdraw his claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for posttraumatic stress disorder have been met.  38 U.S.C. § 7105(b)(2)(2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C. § 7105(b)(2)(2012); 38 C.F.R. §§ 20.202, 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 

In his January and February 2018 correspondences, the Veteran notified the Board of his desire to withdraw his appeals for his disability claims.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and they must be dismissed


ORDER

Entitlement to service connection for posttraumatic stress disorder is dismissed.

Entitlement to service connection for tinnitus is dismissed.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


